EXHIBIT TEAMING AGREEMENT BETWEEN FEDERAL PRISON INDUSTRIES AND IX ENERGY INC. SECTION A. Basis of the Agreement B. Definitions C. Purpose and Formation of Teaming Arrangement D. Term, Termination, and Breach of the Agreement E. Parties Resources F. Marketing Effort G. Ownership of Technology/Right in Invention Patents, Copyrights H. Confidentiality and Non-Disclosure I. Warranties J. Set-upand Training K. Travel expenses L. Equipment M. Proposal Activities and Issues N. Alternative Dispute Resolution O. Notices P. Selling Third Parties Q. Assignment of Agreement 2 A.BASIS OF THE AGREEMENT This non-exclusive teaming agreement (hereinafter referred to as the “Agreement”) entered into by UNICOR, Federal Prison Industries, located at 320 First Street, NW, Washington, DC20534, hereinafter referred to as “FPI” and IX Energy Inc., herein referred to as “IX Energy” (may hereinafter be referred to collectively as the “Parties” or individually as a “Party”) concerns the Parties pursuit of various potential business opportunities hereinafter referred to as “Business Initiatives”.It is anticipated that efforts relating to specific Business Initiatives, identified in Exhibit I, will ultimately result in contract(s) between the parties. The
